                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE MICHAEL CRAIG KELLY,                      §
                                                §
                       Debtor.                  §
                                                §
DIANE G. REED, Trustee,                         §     Civil Action No. 3:18-CV-0290-D
                                                §     (Consolidated with
                       Plaintiff,               §     Civil Action No. 3:18-CV-0292-D)
                                                §     (Bank. Ct. No. 14-34582-SGJ-7;
VS.                                             §     Adv. No. 17-03119-SGJ)
                                                §
SPRINGFIELD CONSULTING                          §
SERVICES, LLC, et al.,                          §
                                                §
                       Defendants.              §

                                    MEMORANDUM OPINION
                                        AND ORDER

       The court has conducted de novo review of the bankruptcy court’s April 30, 2019 report and

recommendation. Having considered the report and recommendation, the trustee’s May 21, 2019

objection, and defendants’ June 4, 2019 response to the objection, the court concludes that the report

and recommendation of the bankruptcy court are correct, and they are therefore adopted.

       In adopting the bankruptcy court’s report and recommendation, the court addresses one

matter for clarity.    Plaintiff-trustee Diane G. Reed (“Reed”) objects to the report and

recommendation, contending, in part, that the signed listing agreements between Springfield

Consulting Services (“SCS”) and third parties who paid the commissions satisfy the Texas

Occupation Code’s (“TOC’s”) writing requirement.1 Reed maintains that the writing requirement



       1
         “A person may not maintain an action . . . to recover a commission for the sale or purchase
of real estate unless the promise or agreement on which the action is based . . . is in writing and
signed by the party against whom the action is brought[.]” Tex. Occ. Code Ann. § 1101.806(c)
(West 2012).
does not bar her equitable claims.

       The court concludes that the agreements between SCS and third parties do not satisfy the

TOC’s writing requirement because they are not the agreements on which Reed’s action is based.

See Tex. Occ. Code Ann. § 1101.806(c) (West 2012). Reed seeks turnover of funds to which debtor

Michael Craig Kelly (“Kelly”) allegedly is entitled. But the agreements between SCS and the third

parties do not mention Kelly and therefore do not entitle him to any of the commissions paid to the

company.2

       The agreement Reed actually seeks to enforce, and indeed has relied upon in her original and

amended complaints, is the alleged implied contract between SCS and Kelly to pay him a portion

of the commissions received from the written agreements. An implied contract clearly fails to meet

the TOC’s writing requirement, and Reed’s reliance on SCS’s agreements with third parties does

little to assist her in overcoming that hurdle. The existence of related signed agreements between

SCS and third parties that neither mention Kelly nor allude to sharing commissions with him does

not cure the absence of a writing on which her action is based.




       2
         See Boyert v. Tauber, 834 S.W.2d 60, 62 (Tex. 1992) (“One of the essential elements of the
written agreement providing for a commission on the sale of land is that the writing name the broker.
The essential elements of a commission agreement cannot be supplied by parol evidence.”) (citations
omitted)). Here, Kelly was not named in the agreements between SCS and its clients, and parol
evidence that he was the broker to which the payments should have been made is not admissible to
satisfy this element. Therefore, these agreements do not provide Reed a basis for recovering the real
estate commissions paid to SCS pursuant to their terms.

                                                -2-
       Accordingly, the court grants defendants’ April 13, 2018 motion for summary judgment on

first amended complaint and defendants’ June 11, 2018 motion for partial judgment on the pleadings

and dismisses with prejudice by judgment filed today Adversary Proceeding No. 17-03119-SGJ

(docketed as this civil action on withdrawal of the reference).

       SO ORDERED.

       August 28, 2019.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                               -3-
